the sentence imposed is so grossly disproportionate to the crime as to
                 constitute cruel and unusual punishment. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.


                                                               saaAlt
                                                            Saitta




                                                                                     J.




                 cc: Hon. James M. Bixler, District Judge
                      Brent D. Percival
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A    e